DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement filed 22 July 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
There don’t appear to be copies of any of the non-patent literature. Note too that most of the listed non patent literature does not have a date listed, which makes it impossible to determine whether or not it is material to patentability.	
Note that this material was submitted in the parent or in its parent and where possible that submitted material was relied upon for this IDS. But because there are no dates listed for some of the material and they are just web links, it is impossible to tell if applicant is referring to these web sites as they were at the time they were submitted in the parent case or as they are now or what.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 17, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10:
It recites:
“the second graphical user interface being part of a second user environment which allows a user to view with the handheld computer device from the second device;”
What does this mean? What does it mean to view with the handheld device from another device? This language is difficult to understand.
Regarding claims 12, 17, 21, and 23:
They are dependent on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-5, 10, 12, 17, 21, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chutorash et al. (US 2011/0257973; date of the provisional application 61/005,419 is relied upon) in view of Platzer et al. (US 2008/0165153).
Regarding claim 1:
Chuorash discloses:
Claim 1
Chutorash
A non-transitory computer-readable medium containing program instructions executable by at least one processor of a handheld device including a first display with touchscreen capability and at least one frame buffer for supporting the first display and a second display, 
Figs. 6 and 7. Here Chutorash does not use the words a “frame buffer,” but the description of, e.g., paragraph 70: "an image representing the entire display shown on the portable device" is a frame buffer, even though Chutorash doesn't use that specific term.
the handheld device operable with a secondary device that includes an interface controller and the second display, the program instructions including program instructions for:
As shown in Figs. 6 and 7
generating a finger gesture control based graphical user interface (GUI) for display on the handheld device;
Chutorash never discloses that it is a “finger gesture control based" GUI.
storing the finger gesture control based GUI in the frame buffer;
Paragraph 70 (except for the “finger gesture” part)

Paragraph 70: "second display portion" is a different GUI. As can be seen in Fig. 7 it has its own multiple inputs, including a "vehicle microphone." Or see paragraph 98: “vehicle mode." The vehicle GUI is different than the standard handheld one – the different inputs shown in Fig. 7; it may have its own resolution (e.g., paragraph 70); and have its own special "vehicle" display software (paragraph 71).
transmitting video, including the second GUI, over an interface for display on the automotive display device;
As shown in Fig. 6.
receiving input signals from the microphone for voice recognition control of the second graphical user interface; and
Paragraph 78, where the microphone is shown in Fig. 7.
executing a first productivity application for display within the first graphical user interface;
Many of the applications shown in Fig. 7: 116 can be considered “productivity” applications.
executing a second application, different than the first productivity application and providing different functionality than the first 
1
wherein the first GUI is part of a first user environment for the handheld device and the second GUI is part of a second user environment for the secondary device, and
As already discussed
wherein the second user environment includes access to different data than the first user environment.
Paragraph 98.


Therefore Chutorash discloses most elements of the claim, but does not disclose:
	(A) generating a finger gesture control based graphical user interface (GUI) for display on the handheld device; and
	executing a first application for display within the first graphical user interface
	Regarding (A):
	Platzer discloses:
	generating a finger gesture control based graphical user interface (GUI) for display on the handheld device (paragraph 8); and
	executing a first application for display within the first finger gesture control based GUI (paragraph 8).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Chutorash the elements disclosed by Platzer.
	The rationale is as follows:
	Chutorash and Platzer are directed to the same or related fields of art.

	One of ordinary skill in the art could have included the teaching of Platzer with predictable results. Indeed, it’s hard to find a portable electronic device without a touchscreen.
Regarding claim 3:
	Chutorash, etc., discloses:
wherein the program instructions further include program instructions for implementing a kernel, an application programming interface (API) and libraries, and applications (Fig. 8; paragraph 98, where the processing system is a kernel; paragraphs 51, 104, etc., discuss APIs, libraries, and applications).
Regarding claim 4:
Chutorash, etc., discloses: 
wherein the program instructions further include program instructions for implementing a multiple display driver that allows use of the handheld device with a variety of second displays (paragraph 70: if it uses “vehicle display size, resolution,” or other attributes of the display it is capable of being used with a variety of displays). 
Regarding claim 5:
Chutorash, etc., discloses:
wherein the program instructions further include program instructions for implementing a secondary I/O driver that enables the handheld device to control I/O devices of the secondary device (shown in, e.g., Chutorash Fig. 7). 
Regarding claim 10:
To the extent to which they can be understood, all elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 12:
Chutorash, etc., discloses:
wherein the indication of the configuration of the secondary device is an identification code (Chutorash paragraph 70, where “an indication of…” the vehicle attributes is necessarily an identification code).
Regarding claim 17:
Chutorash, etc., discloses:
program instructions to coordinate synchronization of file data between a first user environment of the computer device and the second user environment (e.g., Chutorash paragraphs 81-82).
Regarding claim 21:
Chutorash, etc., discloses:
wherein the second user environment comprises access to a plurality of applications (shown in Chutorash Fig. 7).
Regarding claim 23:
Chutorash, etc., discloses:
wherein the second user environment is controlled by an operating system (Chutorash paragraph 75).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that in some of the parent cases applicant specifically claimed that both applications could be executed simultaneously. Chutorash does not disclose that. But this language does not require it. Chutorash certainly discloses executing one application when it is not docked in the vehicle and another when it is.